Case 2:18-cr-20641-TGB-APP ECF No. 105-1, PageID.463 Filed 03/29/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                          Criminal No. 18cr20641
v.
                                          Honorable Terrence G. Berg
D-2 ANTHONY ADAMS,

            Defendant.


     GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
      SECOND MOTION FOR REVOCATION OF DETENTION ORDER




                         EXHIBIT A
Case 2:18-cr-20641-TGB-APP ECF No. 105-1, PageID.464 Filed 03/29/19 Page 2 of 2
